Title: To Benjamin Franklin from Madame Brillon: Four Letters before November 30, 1778
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


We are grouping together four letters from Madame Brillon, three of them unsigned and none completely dated, which appear to be interrelated and to precede her letter of November 30, below. Fragile as it is, we offer here a chronological reconstruction based both on her manner of address, going from a stiff third person to the tender “votre fille,” and on the little we know of external circumstances: the candidacy to the Academy of Sciences of her neighbor, Louis-Guillaume Le Veillard. At some point in late 1777 Le Veillard had presented to the academy a paper on the formation of sulphur, and the commission of judges decided on December 20 that it was fit for publication. Sometime in 1778 he announced his candidacy for adjoint chimiste. Thus letter (I) may belong to the beginning of that year; the “mardi 13” of (II) may refer to January 13, a Tuesday. Since, as Mme. Brillon explains, the electoral process took place in two stages, it is possible that (III) and (IV) were written much later. They both refer to a letter from Franklin, now missing but perhaps written on behalf of Le Veillard, which seems to be the same letter Mme. Brillon mentions in hers of November 30. Therefore, (III) may have been written on November 21, a Saturday, and (IV) on the following day. But the absence of more concrete clues makes it impossible to date these letters with certainty. We therefore offer this tentative chronology as our best guess, and publish the letters without dates.
  
I.
ce mardi matin
Mde Brillon envoye sçavoir des nouvélles du rhume du papa franklin elle a reçeu une léttre de leur ami mr le veillard qui la charge de réspects et amitiés pour le papa; il revient samedi ou dimanche pour suivre ses projéts sur l’académie; mde Brillon éspére que le papa franklin veut bien pensér aussi a cétte affaire, l’intérest qu’il voudra bien y méttre étant d’un grand poids:
mde Brillon espere que le papa viendra ce soir prendre le thé et la gagnér aux echécs:
 
Addressed: A Monsieur / Monsieur franklin / A Passy
 
   
II.
ce mardi matin 13 a passy
Je crois mon chér papa comme j’ai eu l’honneur de vous le dire hier, que votre recomandation aux académiciens de votre connoissance sera du plus grand éffét pour mr le veillard; la premiére éléction se fait demain mécredi, il seroit de la plus grande importance pour lui s’il n’est pas nommé, d’avoir les secondes voix, ce qui lui assureroit les premiéres pour l’éléction suivante; il y a deux places vacantes; il s’agiroit mon chér papa de vous donnér la peine d’écrire aujourd’hui aux academiciens que vous connoissés, que vous prenés un intérést trés vif a mr le veillard, et que vous désirés qu’il soit de l’académie; il n’y a pas un instant a pérdre, l’éléction étant pour demain:
Je connois le nombre de vos occupations, et respecte votre tems; mais je crois que vous avés toujours celui de rendre sérvice, votre áme étant faitte pour cétte jouissance; mr le veillard est digne a tous égards d’éstre présenté par vous; mon amitié pour lui, et ma confiance en vous m’ont enhardie a vous demander cette grace; si je l’obtiens je croirés que vous m’aimés bien fort et cela me rendra heureuse; adieu mon chér papa, croyés, et croyés pour toujours que mon réspéct et mon amitié pour vous ne peuvent augmentér, j’ai l’honneur d’estre: Votre trés humble et trés obéissante servante
D’hardancourt Brillon



Je vous envoye la liste des academiciens et leurs demeures, il ne faut leur demander pour l’éléction de demain que les secondes voix, cela est important; il y a tout lieu de croire que notre ami ne sera pas nommé demain, et les premiéres voix qu’il auroit seroient pérdus pour l’éléction suivante, au lieu que les secondes lui assurent ensuitte les premiéres:

 
Notation: Mde. Brillon
 
III.
ce samedi matin
Mon bon papa, j’envoye cherchér la léttre que vous voulés envoyér a mr le veillard: votre fille a été bien malade depuis mércredi, elle est mieux aujourd’hui et compte que le plaisir de vous voir cétte aprés midi hastera sa guérison; votre fille vous aime, sa confiance en vous s’augmente chaques jours; si ce fut un bien pour elle toute sa vie d’aimér et d’éstre aimée, de tous les biens votre amitié est le plus grand pour elle; aimés cétte fille, son coeur est ouvért au vostre, son coeur est a vous.
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
 
IV.
ce dimanche matin
Je vous prie mon chér papa de lire la léttre que j’écris a mon ami, l’abbé de St non et de vouloir bien me la renvoyér, avéc célle que vous me chargés de faire parvenir a mon voisin; je ne sçaurois vous dire combien j’ai été contrariée de voir entre les mains de gents qu’a peine je connois, une léttre de vous que j’avois confiée a un ami: je sens bien, que cette léttre ne peut que faire l’éloge de celui qui l’a écrit, et honorér celle qui l’a reçuë! mais j’aime a mérittér l’éstime d’un homme comme vous par une conduitte sage et modéste, et a en jouir dans le silence; on m’a présque donné l’air d’une fémme légére, et cela m’afflige; au moins mon papa ne le croira pas, il connoist trop mon coeur pour cela, il sçait que l’amitié seule est l’objét de tous mes désirs, que j’aime la vértu puisque je l’aime lui bien tendrement; que je crains le monde, et que je désire sur toutes choses d’estre oubliée des indifférents:
 
Addressed: A Monsieur / Monsieur Franklin / A Passy
